11   RESNICK & LOUIS, P.C.
     SUE TRAZIG CAVACO, ESQ.
22   Nevada Bar No. 6150
     scavaco@rlattorneys.com
33   8925 West Russel Rd., Suite 220
     Las Vegas, NV 89148
44   Telephone: (702) 997-3800
     Facsimile: (702) 997-3800
55   Attorneys for Defendant,
     Novation Credit Union
66

77                                 UNITED STATES DISTRICT COURT
                                              for the
88
                                        DISTRICT OF NEVADA
99
     Kathryn A. Eiler,                                    CASE NO.: 2:18-cv-01830-GMN-VCF
10
10
                     Plaintiff,
11
11                                                        STIPULATION AND ORDER
     v.                                                   EXTENDING THE TIME FOR
12
12                                                        DEFENDANT NOVATION CREDIT
     Novation Credit Union, Chase Bank USA, N.A           UNION TO FILE A RESPONSIVE
13
13   d/b/a Chase Card, LexisNexis Risk Solutions,         PLEADING TO PLAINTIFF’S
     Inc., Equifax Information Services, LLC,             COMPLAINT
14
14   Experian Information Solutions, Inc. and Trans
     Union, LLC,                                          (Second Request)
15
15
                     Defendants.
16
16
17
17
18           Defendant, Novation Credit Union, and Plaintiff, Kathryn A. Eiler, through their
18
19   undersigned counsel, hereby stipulate that Defendant, Novation Credit Union (“Novation”), shall
19
20   have up to and including December 19, 2018, to file and serve its responsive pleading to
20
21   Plaintiff’s Complaint.
21
22
22           The parties are continuing their settlement discussions and are very close to reaching an
23
23   agreement. Because Novation’s response is now due, they request additional time to determine
24
24
     if early settlement is possible.
25
25
26   ///
26
27   ///

28
                                                      1
            This is the second requested extension.
11

22
     DATED this 19th day of November 2018.            DATED this 19th day of November 2018.
33
     RESNICK & LOUIS, P.C.                            KAZEROUNI LAW GROUP, APC
44

55   /s/ Sue Trazig Cavaco                            /s/ Michael Kind
     SUE TRAZIG CAVACO, ESQ.                          MICHAEL KIND, ESQ.
66
     Nevada Bar No. 6150                              Nevada Bar No. 13903
77   8925 West Russell Rd., Suite 220                 6069 South Fort Apache Road, Suite 100
     Las Vegas, NV 89148                              Las Vegas, NV 89148
88   Attorneys for Defendant,                         Attorneys for Plaintiff,
     Novation Credit Union                            Kathryn A. Eiler
99
10
10
11
11                                              ORDER
12
12          IT IS SO ORDERED.
13
13
     DATED this 20th day of November 2018.
14
14
15
15
16                                            ___________________________________
16                                            UNITED STATES MAGISTRATE JUDGE
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27

28
                                                      2
11                               CERTIFICATE OF SERVICE

22        I HEREBY CERTIFY that service of the foregoing STIPULATION AND
     [PROPOSED] ORDER EXTENDING THE TIME FOR DEFENDANT NOVATION
33
     CREDIT UNION TO FILE A RESPONSIVE PLEADING TO PLAINTIFF’S
44   COMPLAINT (SECOND REQUEST) was served this 19th day of November 2018, by:

55   [ ]   BY U.S. MAIL: by placing the document(s) listed above in a sealed envelope with
           postage thereon fully prepaid, in the United States mail at Las Vegas, Nevada,
66         addressed as set forth below.

77   [ ]   BY FACSIMILE: by transmitting via facsimile the document(s) listed above to the fax
           number(s) set forth below on this date before 5:00 p.m. pursuant to EDCR Rule 7.26(a).
88         A printed transmission record is attached to the file copy of this document.
     [ ]   BY PERSONAL SERVICE: by causing personal delivery by an employee of Resnick
99         & Louis, P.C. of the document(s) listed above to the person(s) at the address(es) set
10         forth below.
10
11   [X]   BY ELECTRONIC SERVICE: by transmitting via the Court’s electronic filing
11         services the document(s) listed above to the Counsel set forth on the service list on this
12         date pursuant to EDCR Rule 7.26(c)(4).
12
13
13   Michael Kind, Esq.
14   Kazerouni Law Group, APC
14   6069 South Fort Apache Road, Suite 100
15   Las Vegas, NV 89148
15   Phone: 800-400-6808 x7 / Fax: 800-520-5523
16   mkind@kazlg.com
16
17
17
18
18                                               An Employee of Resnick & Louis, P.C.
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27

28
                                                    3
